Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Please note that this Corrected Notice of Allowance is issued to consider the Information Disclosure Statement received on 8/16/22.  The Reasons for Allowance in the Action mailed on May 31, 2022, are not reiterated herewith but are maintained and not changed or modified.
	
Status of Claims
Claims 1-44 were originally filed on February 19, 2019. 
The amendment received on July 6, 2020, canceled claims 2, 6-13, 19, 21-22, 24-25, 28-30, and 32-42; and amended claims 1, 3-5, 15-16, 20, 23, 26-27, and 31.  The amendment received on April 20, 2021, canceled claims 3, 27, 31, and 43-44; amended claims 1, 5, 14-15, 17, and 23; and added new claims 45-72.  The amendment received on December 21, 2021, canceled claims 14, 50-51, 53, 56-57, and 70; amended claims 1, 5, 15, 18, 23, 45-49, 54-55, and 58-69.  The amendment received on May 9, 2022, canceled on 45-49, 52, 54-55, 58, and 62-69; and amended claims 1, 15, 23, and 59-61.  The Examiner’s Amendment made on May 31, 2022, canceled claim 4; and amended claims 1, 5 and 72.
Claims 1, 5, 15-18, 20, 23, 26, 59-61, and 71-72 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2017/048582 filed August 25, 2017, and claims priority under 119(e) to U.S. Provisional Application No. 62/380,048 filed on August 26, 2016. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on August 16, 2022, is being considered by the examiner.  It is noted that the NPL document cited on the 1449 form has been considered, but the US Patent and/or Publication references listed in the IDS Transmittal Letter have been crossed out and not considered given that these references were previously considered in the IDS received on 5/9/22 and 12/21/21.  Duplicative citations are not helpful or necessary.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring 100% identity to SEQ ID NO: 31 with any N-/C-terminal additions.  Thus, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Regarding claim 59, please note that the Examiner is interpreting the scope of claim 59 as open-ended requiring 100% identity to SEQ ID NO: 31 where each Xaa at positions 13 and 17 is (S)-2-(4-pentenyl)Ala-OH or (R)-2-(4-pentenyl)Ala-OH.     
Regarding claims 60-61, please note that the Examiner is interpreting the scope of claims 60-61 as closed-ended requiring 100% identity and the same length to SEQ ID NO: 31 where each Xaa at position 13 and 17 is (S)-2-(4-pentenyl)Ala-OH or (R)-2-(4-pentenyl)Ala-OH (claim 61). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please see discussion of the “Reasons for Allowance” in the Action mailed on May 31, 2022, which are maintained.  Thus, the reasons are not reiterated herewith. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654